Case: 13-30965      Document: 00512640809         Page: 1    Date Filed: 05/23/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 13-30965                                 FILED
                                  Summary Calendar                           May 23, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
TERRENCE KNIGHT BENOIT,

                                                 Plaintiff-Appellant

v.

POLICE DEPARTMENT OF IBERIA PARISH; JUDGE G. B. WATTIGNY;
16TH JUDICIAL DISTRICT COURT,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:13-CV-1376


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Terrence Knight Benoit, Louisiana prisoner # 489486, appeals the
district court’s dismissal for failure to state a claim of his pro se, 42 U.S.C.
§ 1983, civil rights complaint. See 28 U.S.C. § 1915A(b)(1). Benoit moves for
appointment of appellate counsel. However, he is not proceeding in forma




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30965    Document: 00512640809     Page: 2   Date Filed: 05/23/2014


                                 No. 13-30965

pauperis, and he has made no attempt to show that he is indigent. See 28
U.S.C. § 1915(e)(1). Accordingly, his motion is denied.
      In his complaint, Benoit alleged that he had been illegally arrested and
was illegally confined and that after his arrest there was an illegal search and
seizure. The district court agreed with the magistrate judge’s determination
that the complaint failed to state a claim because the relief Benoit sought -
immediate release - could not be obtained via § 1983.
      Although Benoit reasserts in his appellate brief the claims he raised
below, he does not address the district court’s reason for dismissing the
complaint.   Thus, he has abandoned any challenge to the district court’s
dismissal.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Benoit raises for the first time on appeal numerous issues that he did
not raise in the district court. We decline to address these issues. See Stewart
Glass & Mirror, Inc. v. U.S. Auto Glass Discount Centers, Inc., 200 F.3d 307,
316-17 (5th Cir. 2000).
      AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.




                                       2